NO. 12-19-00012-CR

                           IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                      TYLER, TEXAS

 TERRY ELIZABETH FERGUSON,                          §      APPEAL FROM THE 7TH
 APPELLANT

 V.                                                 §      JUDICIAL DISTRICT COURT

 THE STATE OF TEXAS,
 APPELLEE                                           §      SMITH COUNTY, TEXAS

                                   MEMORANDUM OPINION
                                       PER CURIAM
       Terry Elizabeth Ferguson appeals her conviction for felony driving while intoxicated.
Appellant’s counsel filed a brief in compliance with Anders v. California, 386 U.S. 738, 87 S. Ct.
1396, 18 L. Ed. 2d 493 (1967), and Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969).
We affirm.


                                           BACKGROUND
       Appellant was indicted for the third-degree felony offense of driving while intoxicated with
two prior convictions. Appellant made an open plea of “guilty” to the charged offense without a
plea agreement as to punishment.        Appellant also signed a written stipulation of evidence
establishing all the elements of the offense, a waiver of her rights to a jury trial and confrontation,
and an acknowledgement of admonishments. The trial court accepted Appellant’s plea and
withheld a finding of guilt until it concluded the punishment hearing. After the punishment
hearing, the trial court found Appellant guilty of the offense and sentenced her to four years of
imprisonment. This appeal followed.
                             ANALYSIS PURSUANT TO ANDERS V. CALIFORNIA
         Appellant’s counsel filed a brief in compliance with Anders v. California and Gainous v.
State. Appellant’s counsel relates that he has diligently reviewed and evaluated the appellate
record and found no error for our review. In compliance with High v. State, 573 S.W.2d 807, 812
(Tex. Crim. App. [Panel Op.] 1978), counsel’s brief contains a thorough professional evaluation
of the record demonstrating why there are no arguable grounds to be advanced. 1
         We have considered counsel’s brief and conducted our own independent review of the
record. Id. at 811. We have found no reversible error.


                                                   CONCLUSION
         As required by Anders and Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991),
Appellant’s counsel has moved for leave to withdraw. See also In re Schulman, 252 S.W.3d 403,
407 (Tex. Crim. App. 2008) (orig. proceeding). We carried the motion for consideration with the
merits. Having done so, we agree with Appellant’s counsel that the appeal is wholly frivolous.
Accordingly, we grant counsel’s motion for leave to withdraw. We affirm the trial court’s
judgment.
         Appellant’s counsel has a duty to, within five days of the date of this opinion, send a copy
of the opinion and judgment to Appellant and advise her of her right to file a petition for
discretionary review. See TEX. R. APP. P. 48.4; In re Schulman, 252 S.W.3d at 411 n.35. Should
Appellant wish to seek review of these cases by the Texas Court of Criminal Appeals, she must
either retain an attorney to file a petition for discretionary review on her behalf or she must file a
pro se petition for discretionary review. Any petition for discretionary review must be filed within
thirty days from the date of either this opinion or the date that the last timely motion for rehearing
was overruled by this Court. See TEX. R. APP. P. 68.2(a). Any petition for discretionary review
must be filed with the Texas Court of Criminal Appeals. See TEX. R. APP. P. 68.3(a). Any petition
for discretionary review should comply with the requirements of Rule 68.4 of the Texas Rules of
Appellate Procedure. See In re Schulman, 252 S.W.3d at 408 n.22.

         1
           In compliance with Kelly v. State, Appellant’s counsel provided Appellant with a copy of the brief, notified
Appellant of his motion to withdraw as counsel, informed Appellant of her right to file a pro se response, and took
concrete measures to facilitate Appellant’s review of the appellate record. 436 S.W.3d 313, 319 (Tex. Crim. App.
2014). Appellant was given time to file her own brief. The time for filing such a brief has expired and no pro se brief
has been filed.




                                                          2
Opinion delivered October 17, 2019.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)



                                                          3
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                          OCTOBER 16, 2019

                                         NO. 12-19-00012-CR


                               TERRY ELIZABETH FERGUSON,
                                         Appellant
                                            V.
                                  THE STATE OF TEXAS,
                                         Appellee


                                  Appeal from the 7th District Court
                         of Smith County, Texas (Tr.Ct.No. 007-0921-18)

                       THIS CAUSE came to be heard on the appellate record and brief filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                       It is therefore ORDERED, ADJUDGED and DECREED that the judgment
of the court below be in all things affirmed, and that this decision be certified to the court below
for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.